
	

114 HR 5607 : Enhancing Treasury’s Anti-Terror Tools Act
U.S. House of Representatives
2016-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 5607
		IN THE SENATE OF THE UNITED STATES
		July 12, 2016Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To enhance the Department of the Treasury’s role in protecting national security, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Enhancing Treasury’s Anti-Terror Tools Act. 2.Examining the Department of the Treasury’s counter-terror financing role in embassiesWithin 180 days of the enactment of this Act, the Secretary of the Treasury shall issue a report to the Committees on Financial Services and Foreign Affairs of the House of Representatives and the Committees on Banking, Housing, and Urban Affairs and Foreign Relations of the Senate containing—
 (1)a list of the United States embassies in which a full-time Department of the Treasury attaché is stationed;
 (2)a list of the United States embassies at which a Department of the Treasury attaché is assigned for temporary duty, the length of such assignments, and the reason why such assignments are not considered to be a permanent assignments;
 (3)how the Department of the Treasury’s interests relating to anti-terror finance, money laundering, and related illicit finance issues are handled at other embassies, including a discussion of the reporting structure by which such issues are brought to the direct attention of the ambassador;
 (4)a description of the role the Department of the Treasury attachés play in advancing America’s anti-terrorism financing interests;
 (5)a discussion of patterns, trends, or other issues identified by Department of the Treasury attachés in the previous year concerning anti-terror finance, money laundering, and related illicit finance;
 (6)recommendations to improve coordination between the Department of the Treasury and foreign financial ministries of efforts to block the financing of terror, money laundering, and related illicit finance; and
 (7)a discussion of whether the Department of the Treasury’s interests relating to anti-terror finance, money laundering, or related illicit finance issues are thought to be under-represented in some embassies or regions.
			3.Clarifying requirements for recordkeeping
 (a)In generalSection 5326 of title 31, United States Code, is amended— (1)in the heading of such section, by striking coin and currency;
 (2)in subsection (a)— (A)by striking subtitle and and inserting subtitle or to; and
 (B)in paragraph (1)(A), by striking United States coins or currency (or such other monetary instruments as the Secretary may describe in such order) and inserting funds (as the Secretary may describe in such order),; and
 (3)in subsection (b)— (A)in paragraph (1)(A), by striking coins or currency (or monetary instruments) and inserting funds; and
 (B)in paragraph (2), by striking coins or currency (or such other monetary instruments as the Secretary may describe in the regulation or order) and inserting funds (as the Secretary may describe in the regulation or order).
 (b)Clerical amendmentThe table of contents for chapter 53 of title 31, United States Code, is amended in the item relating to section 5326 by striking coin and currency.
			4.Study of bureau status
 (a)StudyThe Secretary of the Treasury shall carry out a study on the advisability and implications of transforming the Office of Terrorism and Financial Intelligence into a standalone bureau of the Department of the Treasury, and the effects such a move would have on the Department of the Treasury’s efforts to stop money laundering, the financing of terror, and related illicit finance.
 (b)ReportWithin 270 days of the date of the enactment of this Act, the Secretary of the Treasury shall issue a report to the Committee on Financial Services and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs and the Select Committee on Intelligence of the Senate containing all findings and determinations made in carrying out the study required under subsection (a).
			5.Improving anti-terror finance monitoring of funds transfers
 (a)StudyTo improve the Department of the Treasury’s ability to better track cross-border fund transfers and identify potential financing of terror or other illicit finance, the Secretary of the Treasury shall carry out a study to assess—
 (1)the potential efficacy of requiring banking regulators to establish a pilot program to provide technical assistance to depository institutions and credit unions that wish to provide account services to money services businesses serving individuals in Somalia;
 (2)whether such a pilot program could be a model for improving the ability of Americans to legitimately send funds to their loved ones through transparent and easily monitored channels; and
 (3)the potential impact of allowing money services businesses to share their State examinations with depository institutions and credit unions, or if another mechanism could be found to allow a similar exchange of information that would give such depository institutions and credit unions a better understanding of whether an individual money services business is adequately meeting its anti-money laundering and counter terror financing obligations to combat money laundering, the financing of terror, or related illicit finance.
 (b)ReportWithin 270 days of the date of the enactment of this Act, the Secretary of the Treasury shall issue a report to the Committees on Financial Services and Foreign Affairs of the House of Representatives and the Committees on Banking, Housing, and Urban Affairs and Foreign Relations of the Senate containing all findings and determinations made in carrying out the study required under subsection (a).
 (c)Money services business definedFor purposes of this section, the term money services business has the meaning given that term under section 1010.100 of title 31, Code of Federal Regulations. 6.Sense of CongressIt is the sense of the Congress that the Secretary of the Treasury, acting in the Secretary’s own capacity and through the Under Secretary for Terrorism and Financial Crimes, should work with finance ministry counterparts worldwide to spur the development within such ministries of entities similar to the Department of the Treasury’s Office of Intelligence and Analysis to more solidly integrate the intelligence community with anti-money laundering and counter-terrorist financing efforts.
		
	Passed the House of Representatives July 11, 2016.Karen L. Haas,Clerk
